Filed 8/30/13 P. v. Thomas CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A136963
v.
ADAM JOHN THOMAS,                                                    (Sonoma County
                                                                     Super. Ct. No. SCR-615699)
         Defendant and Appellant.

         A jury convicted defendant Adam John Thomas of transportation of marijuana
(Health & Saf. Code, § 11360) and misdemeanor possession of marijuana (Health & Saf.
Code, § 11357, subd. (c)). The jury acquitted him of possession of marijuana for sale
(Health & Saf. Code, § 11359) and active participation in a street gang (Pen. Code,
§ 186.22, subd. (a)). The trial court suspended imposition of judgment and placed
defendant on probation for three years, conditioned on 120 days in the county jail with
credit for time served.
         Defendant’s counsel has filed an opening brief that raises no issues and asks this
court for an independent review of the record to determine whether there are any arguable
issues. (See People v. Wende (1979) 25 Cal.3d 436.) Defendant was notified of his right
to file a supplemental brief, but has not done so. We find no arguable issues and affirm.
                                                      I. FACTS
         At 5:30 p.m. on March 21, 2012, Detective O’Neill of the Santa Rosa Police
Department began a surveillance of a house at 4290 Gravenstein Highway. He watched
the house through binoculars. He considered the house suspicious because it had


                                                             1
boarded-up windows and windows with drawn shades. He also saw “a lot of short-term
vehicle traffic to and from the house.” At approximately 6:25 p.m., a Chevrolet pickup
truck pulled up to the house and stopped. The driver, later identified as Ian Stalberg, got
out of the truck and carried a black duffel bag into the house. The passenger, later
identified as defendant, went into the house carrying a “small, red, fleece cloth.”
       At 6:30 p.m., a different vehicle drove away from the house and O’Neill followed
it. He returned to his surveillance of the house around 9:00 p.m. The Chevrolet pickup
was still there. About 10:40 p.m., Stalberg and defendant emerged from the house.
Stalberg was carrying a plastic tote, also referred to as a bin. O’Neill testified such a bin
was “a common container for marijuana.” Defendant was carrying a black duffel bag.
       O’Neill saw Stalberg “manipulating objects” into and out of the bin, then placing
the bin in the rear bed of the pickup. O’Neill admitted it was dark and he could see
mostly silhouettes.
       The pickup truck drove off. O’Neill asked a unit of the Sebastopol Police
Department to make a traffic stop of the truck.
       Sebastopol police officers stopped the truck. As Officer Levesque approached the
driver’s side, he smelled a strong odor of marijuana. Stalberg was driving; defendant was
the passenger. The officers removed the two men from the truck and searched it. The
officers found a bag containing about $20,000 behind the driver’s seat. The plastic bin in
the truck bed was found to contain a black duffel bag and seven plastic bags of
marijuana. The marijuana weighed a total of seven pounds. Defendant and Stalberg
were arrested.
       O’Neill found two cell phones in the truck and searched them. He found a number
of text messages which he believed contained references to marijuana.
       Officers obtained and executed a search warrant for the Gravenstein Highway
house. They found the house had been used to cultivate marijuana.
       Stalberg testified for the defense. He claimed the seven pounds of marijuana
found in the pickup was his medical marijuana, although he admitted the amount was



                                              2
over his limit. He claimed defendant did not own the marijuana or the $20,000, which
Stalberg said was his life savings.
                                      II. DISCUSSION
       We have reviewed the record and find no arguable issues. Defendant was
represented by counsel at all pertinent portions of the proceedings. Substantial evidence
supported the jury’s verdicts of guilt. The sentence was well within the trial court’s
discretion. There were no errors in the proceedings.
       There may be a question regarding the validity of the traffic stop, but we cannot
consider it an arguable issue on appeal. There was no motion to suppress to challenge the
validity of the stop. There may be facts outside the record on appeal supporting the
stop’s validity. For instance, Stalberg or defendant, or both, may have been known to
have a connection to the Gravenstein house which the officers may have known was used
to grow marijuana. It does not seem likely police officers would place a house under
surveillance just because it had boarded-up windows and drawn shades. Defense counsel
may have been aware of information justifying the traffic stop or have had tactical
reasons to decline to file a motion to suppress. Defendant would have to explore this
question on a petition for writ of habeas corpus alleging ineffectiveness of trial counsel.
                                      III. DISPOSITION
       There are no arguable issues on appeal. The judgment of conviction is affirmed.




                                              3
                                                 ______________________
                                                  Sepulveda, J.*


We concur:


______________________
 Margulies, Acting P.J.

______________________
 Banke, J.




* Retired Associate Justice of the Court of Appeal, First Appellate District, Division
Four, assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                             4